DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the restriction requirement of 10/6/20, Applicant argues that the amendment to claim 14 overcomes the restriction requirement between groups I and II because these groups now include the common technical feature that the component is shaped with the predetermined geometry based on the irradiation of the of the powder with the energy beam.  This is not persuasive.  Claim 14 is a product by process claim.  Product by process claims are defined by the product formed and not by the process steps used to form the product.  See, e.g., MPEP § 2113.  Accordingly, the limitation concerning how the geometry is achieved is not given patentable weight as it does not distinguish the product from a product whose geometry is achieved via a different process step.
Applicant also argues that the amendments to claims 1 and 17 overcomes the restriction requirement between groups I and III.  This is persuasive.  However a new restriction requirement is presented below.
Applicant argues that the species restriction is not appropriate because only generic claims are presented.  This is not persuasive.  Claims 10, 11, 19 and 20 are not generic claims.  The portion of the MPEP cited by the applicant is directed to cases where only generic claims are presented and a species restriction is based on disclosed embodiments rather than claims.  The claimed species are distinct and a search for one species would not necessarily encompass the other species as the species are mutually exclusive of one another.
Election/Restrictions
Claims 11, 14-17 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/20.
As discussed above, applicant’s arguments regarding the restriction between groups I and III was found persuasive.  Accordingly, a new restriction between groups I and III is presented below.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13 and 18-20, drawn to a method of additive manufacturing.
Group III, claim(s) 17, drawn to an apparatus for performing a method of additive manufacturing.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus capable of building up layers of a material on a base fiber wherein the fiber is incorporated within the matrix formed by melting and solidifying the material using an energy beam, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ladani et al. (US 2018/0056435).  Ladani teaches an apparatus for energy beam assisted additive manufacturing (Abst.), wherein the apparatus is configured to provide .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 9 and 18 recite that the base material and/or the fiber is “remelted.”  The use of this term, as opposed to the term “melted”, suggests that another melting step prior to “remelting” is required.  However, it is not clear when or if another melting step is actually required and the specification does not provide any clarity to rectify this uncertainty.  Accordingly, the metes and bounds of these claims, and the claims which depend from them, are not clear.
Prior Art
Claims 1-10, 12-13 and 18-19 would be allowable if the issues under § 112(b) are corrected.  Additionally, claims 11 and 20, directed to a non-elected species, would also be rejoined and become allowable as they would depend from an allowable generic claim.  
The following is a statement of reasons for the indication of allowable subject matter:  
Ladani (US 2018/0056435) teaches a process of additive manufacturing (Abst.), comprising the steps of: providing a carbon nanotube fiber and a powdery base material (¶ 0012); and layer by layer 
Cui et al. (US 2015/0375340) teaches a process of additive manufacturing (Abst.) comprising the steps of providing a ceramic fiber and a base powder (Abst.; ¶¶ 0024-0028); and building alternating layers of the fiber and base material wherein the base material layers are formed by laser-assisted additive manufacturing (Abst.; ¶ 0007).  Cui, however, fails to teach or suggest that the fibers and ceramic matrix are within the same layers of the ceramic matrix composite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712